Order of the Surrogate’s Court of Kings county allowing certain proposed amendments to ease on appeal reversed on the law and the facts, without costs, and motion denied, without costs. While technically the special guardian would be entitled to have the entire record before this court in determining the value of his services, the court is of the opinion that the estate should not be involved in a considerable expenditure for unnecessary printing in view of the appellants’ assertion that there is sufficient in the record now before the court to determine the value of the services. The court agrees with appellants’ view and is of the opinion that the special guardian’s services were of the value determined by the surrogate. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.